Citation Nr: 0001213	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had unverified service from September 1972 to 
August 1976.  This appeal comes before the Board of Veterans' 
Appeals from August 1998 and July 1999 rating decisions by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which denied the benefits sought on 
appeal.     


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of any type 
of nervous disorder.

2.  The veteran's low back disability is currently manifested 
by degenerative disc disease, degenerative joint disease and 
intermittent episodes of back pain.

3.  The veteran's right knee disability is currently 
manifested by degenerative joint disease, no more than slight 
limitation of flexion and subjective complaints of pain.

4.  The veteran has a high school education, completed one 
year of college, and was last employed on a full-time basis 
in approximately December 1994/January 1995.

5. The veteran's service-connected disabilities do not 
preclude him from obtaining or retaining some form of 
substantially gainful employment.
CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a nervous disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5293 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5260 (1999).

4.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for a nervous disorder.

The veteran contends that he is entitled to service 
connection for a nervous disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records are negative for any 
complaints of or diagnosis of any type of nervous disorder.  
Additionally, the veteran has not submitted any medical 
evidence which establishes that he currently suffers from or 
has been diagnosed with any type of nervous disorder.  
Because the veteran has not submitted any evidence to show 
that he currently has a nervous disorder, his claim must be 
denied as not well grounded.  The Board is unaware of any 
outstanding evidence which could serve to well ground the 
veteran's claim, such as medical evidence which establishes 
that he has been diagnosed with a nervous disorder that has 
been shown to be related to his period of active service.  
Should the veteran obtain such evidence, he may request that 
the RO again consider his claim for service connection.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to an increased disability evaluation for a 
low back disability, currently evaluated as 40 percent 
disabling.

The veteran's claim for an increased evaluation for a low 
back disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (the "Court") has held that a mere 
allegation that a higher rating is justified due to an 
increase in severity of the service-connected condition is 
sufficient to render the claim well grounded.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that in the present case, all relevant facts have been 
properly developed and that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1 (1999).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

By rating decision dated April 1994, the RO granted service 
connection for the veteran's low back disability and assigned 
a 20 percent disability evaluation pursuant to Diagnostic 
Code 5293, with an effective date of December 29, 1993.  By 
rating decision dated August 1995 the RO continued the 
veteran's 20 percent evaluation.  In a June 1998 rating 
decision the RO increased the veteran's disability evaluation 
to 40 percent with an effective date of November 22, 1994.  
The veteran's 40 percent disability evaluation was continued 
by a rating decision dated August 1998.  Under the facts of 
the present case, the Board would normally also consider DC 
5295.  However, the veteran is already receiving the maximum 
benefit to which he would be entitled under DC 5295 and 
additional analysis under this code is therefore not 
necessary.

The veteran's low back disability is currently evaluated as 
40 percent disabling under Diagnostic Code (DC) 5293.  DC 
5293 provides for a 40 percent evaluation for intervertebral 
disc syndrome manifested by severe; recurring attacks with 
intermittent relief of intervertebral syndrome.  A higher 60 
percent evaluation is appropriate for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) DC 5293 involves loss of range 
of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The pertinent evidence of record shows that in November 1994, 
the veteran complained of low back pain and reported 
experiencing acute episodes of back pain that lasted 3 to 4 
days.  In December 1994, an MRI scan revealed central left 
posterior herniations at L4-L5 and L3-L4, moderate 
degenerative disc disease at L4-L5 and L5-S1 and moderate 
sized central posterior osteophyte at L5-S1.  Also in 
December 1994, the veteran reported that he had not been able 
to work for one year due to his back pain.  He also indicated 
that he experienced constant pain confined to his low back.  

During a hearing held before the RO in April 1996, the 
veteran testified that he was out of work quite frequently 
due to back pain.  The veteran also testified that after 
leaving his employment with Cashway in January 1995, he was 
unable to obtain additional employment due to his back 
disability.  The veteran indicated that he experienced acute 
periods of back pain approximately every 2 months.  Mr. [redacted] 
[redacted] testified on behalf of the veteran at the hearing and 
he indicated that the veteran walks with a limp due to his 
back pain. 

In May 1997, the veteran was afforded a VA examination.  The 
VA examination report indicates that the veteran continued to 
be unemployed due to his back pain.  He presented with 
complaints of episodes of back pain.  Physical examination 
revealed no abnormality of the musculature.  The veteran had 
forward flexion to 60 degrees, backward extension to 20 
degrees and lateral flexion and rotation to the left and 
right within normal parameters.  The examiner indicated that 
there was objective evidence of pain with attempted forward 
flexion.  Specifically, the examiner indicated that the 
veteran utilized his palms on the front of his legs to help 
righten himself after bending.  There did not appear to be 
any neurological involvement.  The veteran was diagnosed with 
long-standing degenerative disc disease.  

In September 1997, the veteran was denied Social Security and 
Supplemental Social Security Income Disability benefits.  It 
was indicated that while the veteran could not return to his 
previous employment as a truck driver, he was capable of 
attempting some type of light duty work involving light 
lifting, occasional bending and occasional kneeling.  

A May 1997 letter from Anne M. Liska, PA-C with High Plains 
Family Medicine indicates that the veteran had received 
treatment for chronic back pain.  Treatment records from 
North Park Therapy dated December 1997 reflect that the 
veteran's back pain had improved.  

X-rays of the veteran's lumbosacral spine taken in April 1998 
showed degenerative changes of the lumbosacral spine, 
unchanged from previous x-rays taken in May 1997.  An April 
1998 evaluation report from Debra A. Mowry, D.O. with Kearney 
Orthopedic & Fracture Clinic, indicates that the veteran 
reported that he was not experiencing back pain at the time 
of the examination, but that he experienced back pain with 
radiation into the right leg every 2-3 months with a duration 
of 2-3 days.  The veteran denied numbness in the lower 
extremities except for some numbness in the toes.  He also 
indicated that he did not need to use a back or leg brace or 
any other assistive device to ambulate.  Physical examination 
revealed that the veteran was able to forward flex and touch 
his fingertips to the floor.  He had extension to 6 degrees, 
right side bending to 4 degrees and left side bending to 6 
degrees.  Sensation to pinprick was intact diffusely 
throughout the lower extremities.  Dr. Mowry's impression was 
degenerative disc disease by history. 

In December 1998, the veteran had an MRI scan of the lumbar 
spine.  The MRI revealed mild central disc protrusion with 
associated diffuse disc bulging and associated osteophytes at 
L4-5, diffuse disc bulging with bilateral neural foraminal 
stenosis at L5-S1 and L2 vertebral body hyperintense on T1 
and T2, most likely representing a fatty island.  There were 
degenerative changes at L5-S1, but there was no evidence of 
spondylolysis or spondylolisthesis.   

An April 1999 report from Dr. Mowry shows that the veteran 
indicated that his back pain was more noticeable.  Dr. Mowry 
noted that the veteran was spending his time doing his 
hobbies which include building toys and performing yard and 
garden work.  Physical examination revealed flattening of the 
lumbar spine with a decrease in normal lumbar curvature.  The 
veteran had forward flexion to 98 degrees, extension to 10 
degrees, right side bending to 5 degrees and left side 
bending to 8 degrees.  Dr. Mowry's assessment was probable 
degenerative arthritis and she indicated that the veteran's 
exam was essentially the same as it had been the previous 
year.  

During an April 1999 VA examination, additional x-rays were 
taken.  The x-rays revealed degenerative disc disease at L4-
L5 and L5-S1.  Further, the veteran reported that he had 
presented to the emergency room with acute low back pain on 
2-3 occasions during the previous year.  

A VA treatment record dated June 1999 indicates that the 
veteran reported that his back went out approximately once 
every month.  A September 1999 VA examination report reflects 
diagnoses of degenerative disc disease and degenerative joint 
disease of the lumbar spine. 

The veteran and his representative argue that the veteran 
received an inadequate VA examination and have requested the 
Board to remand this portion of the veteran's appeal in order 
for the veteran to be scheduled for a more comprehensive 
examination.  After careful review of the record, the Board 
finds that while the VA examinations afforded the veteran in 
connection with his claim for an increased disability 
evaluation for his low back may not be comprehensive, the 
veteran has submitted other comprehensive examination reports 
from a private physician as well as recent treatment records 
which provide sufficient evidence for the Board to review and 
adjudicate the veteran's appeal.

The evidence of record shows that since November 1994, the 
veteran has experienced intermittent, acute episodes of back 
pain.  In April 1998, the veteran reported experiencing 
episodes of back pain approximately once every 2-3 months 
with a duration of 2-3 days.  In April 1999, the veteran 
described his back pain as being more noticeable, and he 
reported presenting to the emergency room on 2-3 occasions 
over the course of a year with back pain, but Dr. Mowry 
opined that the veteran's physical examination was 
essentially the same as it had been in April 1998.  There is 
no evidence of record that establishes that the veteran 
experiences sciatic neuropathy with characteristic pain, 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to a diseased disc with 
little intermittent relief.  Rather, the evidence shows no 
neurological involvement and intermittent periods of back 
pain with periods of time during which the veteran does not 
experience back pain.  As such, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent at this time.  
Further, while there is evidence of pain on motion as shown 
by the examiner's comment that the veteran was required to 
use his palms on the front of his legs to help righten 
himself after bending, there is no clinical evidence that 
there is such additional functional loss due to pain (or 
fatigue, weakness or incoordination) so as to meet the 
criteria for a rating in excess of the current 40 percent 
under DC 5293.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 
Finally, the Board has considered whether the evidence of 
record presents such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the assigned 40 percent disability evaluation reflects that 
there is significant interference with employment.  However, 
there is no current medical or other evidence that the 
veteran's low back disability results in more than marked 
interference with employment or that such effect on 
employment cannot be compensated under the schedular 
criteria.  There is no evidence that the veteran's low back 
disability has necessitated frequent periods of 
hospitalization.  Further, the evidence does not reflect any 
unusual factor which renders impracticable the application of 
the regular schedular standards to the veteran's claim.  
Consequently, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim and that the veteran's low back 
disability results in significant impairment.  However, under 
the applicable diagnostic criteria which the Board must 
consider, the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent at this time.  
It follows that the reasonable doubt provisions of 38 
U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of this portion of this veteran's appeal.  The 
veteran may always advance a new claim for an increased 
rating should the severity of the disability increase in the 
future. 

III.  Entitlement to an increased disability evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling.

The veteran asserts that the evaluation assigned to his right 
knee disability does not reflect accurately the severity of 
his symptomatology.  As previously indicated, the veteran's 
assertion of an increase in the severity of his disability is 
sufficient to establish a well-grounded claim for a higher 
evaluation pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992).  Having examined 
the record in support of this claim, the Board also finds 
that the VA has obtained and fully developed all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim. 

When the veteran was originally granted service connection, 
his right knee disability was evaluated under DC 5010 and 
described as degenerative arthritis and chondromalacia of the 
knee.  DC 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  The criteria for degenerative 
arthritis are set forth in DC 5003.  DC 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
to be major joints for the purpose of rating disability for 
arthritis.  38 C.F.R. § 4.45, Part 4, Diagnostic Code 5002 
(1999).

In reviewing this appeal, the Board will also consider 
diagnostic codes 5257, 5260, and 5261.  A 10 percent 
evaluation is warranted pursuant to DC 5257 with slight 
impairment of either knee, including recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate impairment, and a 30 percent evaluation requires 
severe impairment.  

Under DC 5260, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  A 10 percent 
evaluation will be warranted where flexion is limited to 45 
degrees, and where it is limited to 30 degrees, a 20 percent 
rating will be assigned.  If the flexion is limited to 15 
degrees, a 30 percent evaluation should be awarded. 
Diagnostic Code 5261 provides that where extension is limited 
to 10 degrees, a 10 percent rating will be assigned, and 
where it is limited to 15 degrees, a 20 percent rating will 
be assigned.  For a 30 percent evaluation, extension must be 
limited to 45 degrees.  Under 38 C.F.R. § 4.71a, Plate II 
(1999), a normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  These evaluations 
include an assessment of the impact of the disability on the 
veteran's daily life, including pain.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
Part 4, 5257, 5010, 5260, 5261 (1999).

Further, as with the veteran's low back disability, the Board 
must also consider whether the veteran's right knee 
disability causes function loss pursuant to 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

By rating decision dated April 1994, the veteran was granted 
service connection and a 10 percent disability evaluation 
with an effective date of December 29, 1993 for degenerative 
arthritis and chondromalacia of the right knee.  In an August 
1998 rating decision, the RO continued the 10 percent 
disability evaluation.  Thereafter, the veteran requested an 
increased evaluation for his knee disability.  

The relevant evidence of record shows the following.  X-rays 
taken during an April 1998 VA examination revealed 
degenerative joint disease involving all three compartments 
of the right knee joint, the most severe involving the 
lateral compartment.  

The veteran's knee was also examined by Dr. Mowry with 
Kearney Orthopedic & Fracture Clinic in April 1998.  At the 
time of the examination the veteran indicated that he was not 
experiencing any difficulties with his knee.  However, he 
stated that he typically experienced pain with extensive 
bending, or walking.  Physical examination revealed crepitus 
with range of motion of the knees bilaterally.  No erythema, 
warmth, or edema of the knees was noted.  The right knee 
revealed a hyperplasia of the medial condyle.  Extension of 
the right knee lacked 4 degrees of full extension, the 
veteran had flexion to 42 degrees.  The veteran was diagnosed 
with degenerative arthritis of the right knee by history.
The veteran was examined by Dr. Mowry again in April 1999.  
At that time, the veteran reported occasional right knee pain 
that was not as noticeable as his back pain.  Physical 
examination showed crepitus of the right knee with range of 
motion.  Warmth and increased edema of the right knee were 
not noted.  Likewise, Dr. Mowry indicated that there was no 
laxity of the medial or lateral ligaments of the right knee 
and that the veteran was able to ambulate without an 
assistive device.  Dr. Mowry's diagnosis was probable 
degenerative arthritis.  

During a general April 1999 VA medical examination, x-rays 
were taken of the veteran's knee.  These x-rays demonstrated 
moderately severe degenerative disease including hypertrophic 
bony changes and cystic change of the lateral femoral 
condyle.  The diagnosis was degenerative disease of the right 
knee. 

The veteran was afforded another VA examination in September 
1999.  The veteran reported experiencing ongoing right knee 
pain and indicated that he used crutches when he experienced 
knee pain.  The veteran denied experiencing any buckling or 
locking of his knee.  Physical examination revealed some 
tenderness over the medial aspect and crepitus.  The veteran 
had extension to 0 degrees and flexion to 110 degrees.  X-
rays of the right knee were compared with those of April 
1999.  The examiner noted moderate to severe tricompartmental 
degenerative changes of the right knee with some narrowing of 
the lateral compartment as well as osteophytosis, subchondral 
sclerosis and subchondral cyst formation particularly within 
the lateral femoral condyle.  However, this was thought to be 
relatively unchanged from the appearance of the knee in April 
1999.  There was no evidence of acute fracture, dislocation 
or effusion.  The veteran was diagnosed with degenerative 
joint disease of the right knee with significant right knee 
patella femoral disease.

Based on a review of the aforementioned evidence, the Board 
concludes that the veteran is not entitled to an increased 
disability evaluation for his right knee disability.  In 
April 1998, the veteran had almost full extension of the 
right leg and flexion to 42 degrees.  In April 1999, the 
veteran had slightly limited flexion of the knee and full 
extension of the right leg.  Further, he did not have any 
laxity of the knee.  A review of the evidence and the 
pertinent diagnostic codes shows that the veteran is entitled 
to no more than a 10 percent disability evaluation under DC 
5260.  

The Office of General Counsel has issued two opinions 
indicating that a veteran who has arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for an evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at 1-4.  A 
separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain.  9-98 at 4; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  While 
the veteran has been shown to have arthritis, he is not 
currently impaired by instability or subluxation.  Therefore, 
a separate evaluation is not warranted. 

Likewise, the veteran is not entitled to an evaluation in 
excess of 10 percent pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 206, because there is no evidence that 
his right knee pain causes functional loss other than the 
slight limitation of motion already noted.  

Finally, the Board has also considered whether the evidence 
of record presents such an exceptional or unusual disability 
as to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  There is no current 
medical or other evidence that the veteran's knee disability 
results in more than marked interference with employment or 
that such effect on employment cannot be compensated under 
the schedular criteria.  There is no evidence that the 
veteran's knee disability has necessitated frequent periods 
of hospitalization, nor is there any evidence that reflects 
any unusual factor which renders impracticable the 
application of the regular schedular standards to the 
veteran's claim.  Consequently, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

IV.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

The veteran claims that his service-connected disabilities, a 
low back disability and a right knee disability, render him 
unemployable.  The Board finds that the veteran's claim is 
well grounded, and that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
his claim.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more (in pertinent part, 
disabilities of both lower extremities or affecting a single 
body system, e.g., orthopedic, will be considered one 
disability) and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 4.15, 4.17.  
Marginal employment, including at odd jobs or at less than 
half the usual remuneration, will not be considered 
incompatible with a determination of unemployability.  38 
C.F.R. § 4.17(a).

To warrant a total rating based on individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.
The veteran is currently service connected for a low back 
disability, evaluated as 40 percent disabling and a right 
knee disability, evaluated as 10 percent disabling.  The 
veteran's combined evaluation is 50 percent.  Thus, the 
veteran does not satisfy the minimum percentage requirement 
for individual unemployability under 38 C.F.R. § 4.16(a).  
However, the question remains whether his disabilities render 
him unable to obtain and retain substantially gainful 
employment.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the united States Court of Veterans Appeals prior to March 1, 
1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.    

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's application for TDIU benefits reflects that he 
left his last job due to his low back disability.  He also 
indicated that he has attempted to obtain employment, but has 
been unable to do so.  The veteran has a high school 
education and attended college majoring in accounting and 
minoring in music.  He also has training in general 
electronic technology and truck driving.  He earned credits 
toward certification in natural gas compression and took 
classes in order to obtain a pilot's license.  The veteran 
was last employed in December 1994 as a route deliveryman for 
Cashway, Inc.  He has also been employed in skilled and semi-
skilled manual labor.  

An April 1996 VA vocational rehabilitation report reflects 
that the veteran has hobbies including rebuilding antique 
cars, cabinetry finish work and woodworking such as making 
toys, but he had been unable to engage in these activities 
due to limited space.  The report also indicates that 
considering the veteran's self-reported limitations, he would 
be unable to maintain employment due to the frequency of his 
absences from work and physical limitations including limited 
sitting, standing, walking, and lifting.  However, it was 
also indicated that considering the veteran's medical 
records, the veteran could consider some type of light duty 
work where he could alternate his sitting and standing and 
limit repetitive lifting.  It was specifically suggested that 
the veteran is qualified for employment in light carpentry 
and maintenance work, light custodial work, work as a truck 
dispatcher, or work dealing with on-the-job safety and risk 
management. 

In September 1997 the veteran's claim for Social Security 
disability benefits was denied.  In the decision denying his 
claim, it was indicated that while the veteran may not be 
capable of performing his previous jobs as a truck driver or 
a delivery man, his disabilities do not prevent him from 
performing other types of work that involve only light 
lifting and occasional bending and kneeling.  

During an April 1999 VA examination the veteran indicated 
that he believed he was able to work as a carpenter or a 
truck driver, however his back disability limits his ability 
to be a permanent employee.  He further indicated that he had 
been denied employment on numerous occasions due to his back 
disability.  A September 1999 VA examination report reflects 
that the veteran reported performing intermittent carpentry 
work.   

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  While the Board appreciates the 
veteran's difficulties in seeking employment, the fact that a 
veteran is unemployed or has difficulty obtaining employment 
is insufficient to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Specific types of employment have been 
identified as being within the veteran's capabilities.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is not warranted.  Because the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
for application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. at 55;  38 U.S.C.A. § 5107(b) (West 1991). 



ORDER

1.  Entitlement to service connection for a nervous disorder 
is denied.

2.  Entitlement to an increased evaluation for a low back 
disability is denied.

3.  Entitlement to an increased evaluation for a right knee 
disability is denied.

4.  Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

